 

Exhibit 10.1   English translation for convenience purposes only

 

Gold Lease Framework Agreement

 

Lease Party: Wuhan Branch of Shanghai Pudong Development Bank Co., Ltd
(hereinafter as Party A)

Leased Party: Wuhan Kingold Jewelry Co.,Ltd    (hereinafter as Party B)

 

Whereas:

Party A agrees to rent substantial gold to Party B after negotiation. Hereby,
both parties sign the framework agreement based on the principles of equality
and mutual benefit, fairness and free will.

Here the “substantial gold”, “standard gold”, mentioned in the agreement mean
the standard gold which can be transacted on the Shanghai Gold Exchange
(hereinafter as “Exchange”).

 

1. The gold lease business in the agreement means that Party A rents substantial
gold to Party B, Party B shall return gold with the same quality and pay the
expense for rent in RMB after it is expired according to the agreement.

 

2. Party A rents substantial gold to Party B, which shall occupy Party B’s
credit line and the occupied credit line = leased gold weight X settlement price
X _106__% + lease expense-deposit.

The deposit paid by Party B to lease gold since its deposition into the account
with the interest shall be the guarantee of ledge to the agreement and gold
lease agreement and the guarantee range includes lease gold and the rent
charges, deposit, damage, commission charge, and other fees spent for signing or
fulfilling this agreement and fees cased by creditor to obtain the right of
guarantee and creditor’s right. Both parties agree the guarantee of pledge
without signing the additional letters of guarantee.

 

3. Party A shall charge the lease expense from Party B and the lease expense=
weight of leased gold X lease rate/360 X actual lease time X settlement price.

 

 

 

 

  English translation for convenience purposes only

 

The actual lease time shall be counted since both parties have signed the
agreement and Party A transfers the material ownership to Party B until it
returns the leased gold to Party A.

 

4. Party B has the right to raise specific gold lease application during the
expiry date of this agreement. If Party B agrees the lease rate and settlement
pricing offered by Party A in line with the relevant transaction elements
included in the application, both parties shall sign “gold lease agreement”
(hereinafter as Gold Lease Agreement) on gold lease business. The lease rate of
each deal, establishment of settlement price and the payment of lease expense
shall comply with the provisions in the agreement without any disputes.

 

5. The gold issue and withdrawals shall follow the way of physical gold
ownership transfer which is transferred in the membership service system of
Shanghai gold lease. Both parties shall report the lease to the exchange on
time. The loss caused by the delay of gold arrival shall be assumed by the
default party.

Issue: Party A shall fax the Gold Lease Agreement to the settlement storage and
transportation department of Shanghai Gold Exchange. After approved by the
settlement storage and transportation department, the system will automatically
transfer the lease to Party B. If Party B is the member of Shanghai Gold
Exchange, Party B can make application to pick up the goods in the warehouse and
handle the out of storages procedures. Otherwise, Party B shall handle the
procedures of withdraw and issue accompanied by the agency in the warehouse
assigned by Shanghai Gold Exchange (ICBC Agriculture Bank of China Bank of China
CCB Bank of Communications others_∕__ , located in :_∕___ and pay off all
relevant charges.

 

Withdrawals: Party B shall transfer the standard gold to the account of Party A
by the means of transferring ownership in the member service system of Shanghai
Gold Exchange and pay off the charges at expiry date. When returning the
physical gold in advance, Party B shall submit the written form Gold Lease
Application for the advanced returning (seeing Attachment 1)( 7 )workdays to
Party A in advance. After getting Party A’s approval, except the fees charged in
accordance with actual lease time, Party B shall pay for (_1__) month(s) as the
compensation to return the lease in advance.

 

 

 

 

  English translation for convenience purposes only

 

6. When the agreement expires, Party B shall pay back the same quantity of gold
with the equal percentage of gold or accorded with the requirements to Party A.
In case Party B fails to return gold in line with above mentioned conditions,
Party A has the right to refuse the return and require Party B to change the
gold or handle Party B’s failing in returning gold in this agreement.

 

7. When the agreement expires, Party B shall submit the written Gold lease
Application for renewing the lease (seeing in Attachment 2) to Party A (_15_)
workday before the expiring date to renew the lease. Both parties shall sign the
new Gold Lease Agreement on the renewal duration, lease rate, the payment of
lease expense, archival filing and registration following the requirements of
Shanghai Gold Exchange (if any).

 

8. Party A shall return the deposit and credit line when Party B returns the
required gold and pay off all the charges.

 

9. During the term of this agreement, when Party A marks to market, (credit line
+ deposit –lease rate) in the agreement caused by fluctuation of closing price
/market price of leased gold calculated with closing price less than _104__%,
Party A shall ask Party B to complement the deposit or return back the physical
gold with the same value after receiving the notes for appending guarantee
(seeing in attachment 3) in five workdays until (credit line + deposit –lease
rate)/ the market price of leased gold calculated with closing price is not less
than _106___%. If Party B fails to do as the above, Party A has right to declare
the duration of gold lease expires in advance and require Party B to pay back
fully the leased gold and lease expense according to the provisions on Party B’s
failure in returning the gold on time in this agreement.

When Party A marks to market, (credit line + deposit –lease rate) in the
agreement caused by fluctuation of closing price /market price of leased gold
calculated with closing price is more than (_108__) %. Party A shall release the
excessive credit line or deposits until regain to (credit line + deposit –lease
rate) = the market price of leased gold calculated with the closing price X
_106__%.

 

 

 

 

  English translation for convenience purposes only

 

10. When delivery party delivers the gold following as the agreed time, any
disputes on the quality shall be handled in line with the delivery
administration provisions on the quality issues in settlement management in
Shanghai Gold Exchange.

 

11. Any default party shall assume the liability for breach.

The default party shall pay the penalty calculated with the daily interest rate
of 0.002% of the amount caused by the noncompliance since the beginning of
noncompliance until the end.

If the default party fails to terminate the default in thirty business days
since the default begins, the aggrieved party has right to terminate the
agreement unilaterally. The termination of agreement shall be informed to
another party in written form and come into force since the arrival. After the
termination of agreement, the aggrieved party has right to ascertain the
responsibilities in this agreement and liability for breach of this agreement.

When the agreement expires, if the Party B fails to return the agreed gold on
time, Party A has right to recourse the penalty for the breach based as the
amount of the cost to purchase the gold with the same quantity, percentage of
gold and specification in the exchange and various expenses (including unpaid
lease expense, expense for the overdue) and calculated with the daily interest
rate of 0.002%. Besides, Party A has right to take actions including but not
limited to deduct the deposit as the recovery actions.

 

12. If Party B fails to abide by the agreement or the agreed relevant duties,
the Party A has the right to ask for the compensation according to the articles
in this agreement.

 

13. Party B shall submit the letter of authority (seeing in attachment 4) to
sign the Gold Lease Agreement, valid signatures and authorized person to Party A
after both parties’ approval. The agreement and attachment signed and sealed by
Party B comprises the part of Gold Lease Agreement and has the force of
restriction.

 

 

 

 

  English translation for convenience purposes only

 

Written notes shall be submitted to Party A when the signatures and authorized
person are changed, the alteration shall take effect after Party B receiving the
notice.

 

14. The attachment is an inalienable part of agreement.

 

15. This agreement is applied for laws in China (as this agreement purpose,
exclude the laws in Hong Kong and Macao special administrative regions and the
area of Taiwan and in accordance with the interpretation. In the execution of
this agreement, any disputes shall be solved by both parties with negotiation.
When it fails, the disputes shall be resort to the people court located in Party
B.

 

16. This agreement takes effect after signing and sealing by the legal
representative or authorized agent of Party B and the legal
representative/principal or authorized agent of Party A and affixed the special
seal for contract. The expiring date is until 2014/1/22.

 

17. This agreement is signed in two copies and each party holds one copy with
equal effect. (End of body)

 

 

 

 

  English translation for convenience purposes only

 

(Hereinafter as the page of signature)

This agreement is signed by the following parties. Both parties claim that when
signing the agreement, all the provisions included in this agreement are
negotiated without any disputes and they also have correct understanding of
clauses on both parties’ rights and duties, restriction and termination of
duties.

 

Party A (seal or special seal for contract) Party B (seal or reserved signature)
Legal representative/principal or agent Legal representative or authorized agent
    (Signature or seal) (Signature or seal)         Residence: Principle
business address Code of Shanghai Gold Exchange Code of Shanghai Gold Exchange
Postal code: Postal code: Telephone: Telephone: Fax. : Fax.: Email: Email:
Contact person: Contact person: Signature date: 2013/1/22 Signature date:
2013/1/22

 



 

 

